Citation Nr: 1418396	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-39 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to September 1968.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability evaluation.  Jurisdiction of the case is with the Regional Office (RO) in Los Angeles, California. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In a February 2014 letter, the Veteran raised the issues of service connection for tinnitus, dizziness, vertigo, and lack of sleep which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected lumbar spine disability in September 2013.  In the February 2014 letter, the Veteran indicated that the examination was insufficient essentially contending that the examiner performed a cursory evaluation and did not record the information he provided.  He also requested an updated MRI due to his increasing numbness, tingling, increased fatigability, and muscle weakness.  While the Board does not feel that the results of an MRI test are necessary to evaluate the Veteran's disability under the applicable rating criteria, the Board does find that the Veteran's complaints underlying his request support the conclusion that he should be afforded an updated examination on remand.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Also, in an October 2013 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy and assigned a 20 percent evaluation effective September 24, 2013, for each side.  In considering whether a higher evaluation is warranted for the lumbar spine disability, the Board must consider both the orthopedic and neurological manifestations of the disability.  As to the neurological manifestations (i.e. left lower extremity radiculopathy), the Board notes that the statement of the case (SOC) and subsequent supplemental statements of the case (SSOC's) issued with regard to the increased rating claim for the lumbar spine disability did not address entitlement to a higher rating for neurological manifestations.  Therefore, on remand, such should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's lumbar spine disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

2. Readjudicate the Veteran's increased rating claim for degenerative joint and disc disease of the lumbar spine, considering the severity of his neurological manifestations (i.e. bilateral lower extremity radiculopathy).  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


